         Case 4:17-cr-00313-JLH Document 643 Filed 04/25/19 Page 1 of 1




          IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS

UNITED STATES OF AMERICA

VS.                                                  NO. 4:17-CR-00313 - JLH

MORGAN STEPHEN POOLE


              WRIT OF HABEAS CORPUS AD PROSEQUENDUM

TO THE CUSTODIAL AUTHORITY at the Bowie County Correctional and
TO THE UNITED STATES MARSHAL FOR THE EASTERN DISTRICT OF ARKANSAS:

GREETINGS:

        We command that you surrender the body of MORGAN STEPHEN POOLE detained in
the Bowie County Correctional, 105 West Front Street, Texarkana, TX 75501 in your custody,
under safe and secure conduct, to the custody of the United States Marshal for the Eastern District
of Arkansas, and the said Marshal is directed to produce the body of the Defendant before this
Court on August 26, 2019 at 2:15 pm, before the Honorable J. Leon Holmes, and after the
proceedings have been concluded, that you return MORGAN STEPHEN POOLE to Bowie County
Correctional under safe and secure conduct.
        IN WITNESS WHEREOF, I have set my hand and the seal of said court, this 25 April
2019.




                                                     ___________________________________
                                                     UNITED STATES MAGISTRATE JUDGE
